21-10699-dsj         Doc 27      Filed 05/24/21 Entered 05/24/21 16:43:13                  Main Document
                                              Pg 1 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :      Chapter 7
                                                               :      Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
                   KOSSOFF PLLC,                               :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

                  ORDER AUTHORIZING TRUSTEE TO ISSUE
       SUBPOENAS AND OBTAIN TESTIMONY AND FOR INJUNCTIVE RELIEF

                 Upon the Trustee’s ex parte application for relief (the “Motion”)1 by Albert

Togut, not individually but solely in his capacity as the Chapter 7 Interim Trustee (the “Trustee”)

of Kossoff PLLC (the “Debtor”), by his proposed attorneys, Togut, Segal & Segal LLP (the

“Togut Firm”), and the accompanying Declaration of Neil Berger, Esq., dated May 21, 2021

(the “Berger Declaration”); and upon consideration of the Motion and the Berger Declaration;

and, after due deliberation, the Court having concluded that sufficient cause for the relief sought

exists; and it appearing that the emergency relief sought in the Motion is necessary and proper,

including specific facts set forth in the Berger Declaration showing that immediate and

irreparable injury, loss or damage may result absent the relief sought; and it appearing that no

further notice of this Order need be given; after due deliberation and sufficient cause appearing

therefor, it is hereby

                 ORDERED, that pursuant to Rule 2004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), the Trustee is now authorized to issue subpoenas for the



1
    Capitalized terms not defined herein shall have the meanings ascribed in the Motion.
21-10699-dsj       Doc 27     Filed 05/24/21 Entered 05/24/21 16:43:13               Main Document
                                           Pg 2 of 10



production of all books, records, and documents, including, without limitation, all emails, text

messages, computers and/or laptop computers, hard drives, computer servers, back-up tapes, and

documents related to the Debtor or its property concerning or otherwise evidencing the Debtor’s

assets and financial affairs (the “Books and Records”), and the Trustee is permitted to obtain

such items and to obtain deposition testimony consistent with Bankruptcy Rule 9016, concerning

any asset, liability, duty, obligation, contract, transaction, transfer, or other issue related in any

way to the Debtor and its financial affairs; and it is further

                ORDERED, that the production and examination required pursuant to this Order

are subject to any applicable privilege and nothing contained herein constitutes a finding that the

attorney-client privilege attaches to any particular document, communication, or other form of

information contained in the Books and Records; provided, however, and for cause shown in the

Motion, the Trustee, in his sole discretion, may waive any privilege in favor of the Debtor in

connection with the turnover of any Books and Records to the Trustee; and it is further

                ORDERED, that the Trustee shall serve a copy of the Order with any subpoena

that he serves pursuant to the Order; and it is further

                ORDERED, that subpoenas authorized by this Order may be served by the

Trustee by FedEx or any other method of service permitted under Bankruptcy Rule 9016 or by

other means agreed to by the subpoenaed parties; and it is further

                ORDERED, that sufficient reason having been shown therefore, pursuant to Rule

65 of the Federal Rules of Civil Procedure (the “Civil Rules”), made applicable by Bankruptcy

Rule 7065, effective immediately and pending entry of further Order by this Court, any recipient

of this Order (and a subpoena issued pursuant to this Order) be, and they hereby are, enjoined

and restrained from: (a) concealing, deleting, destroying, removing from the Premises or any



                                                   2
21-10699-dsj      Doc 27       Filed 05/24/21 Entered 05/24/21 16:43:13          Main Document
                                            Pg 3 of 10



other place where they may be located absent prior Order of this Court or prior written

permission by the Trustee, or otherwise altering any Books and Records, whether physical or

electronic, related to the Debtor or its property and such recipient shall preserve all such Books

and Records subject only to such turnover obligations pursuant to a subpoena or a further order

of this Court (the “Provisional Relief”); and it is further

               ORDERED, that on or before the response deadline provided in the Trustee’s

subpoena or such other date to which the Trustee agrees or the Court may set for cause

shown, the responding party shall provide: (i) written responses to each of the requests

contained in the subpoena; and (ii) a written declaration pursuant to

28 U.S.C. § 1746, attesting under the penalty of perjury that: (a) none of the Books and Records

have been altered, modified, deleted, or otherwise destroyed; and (b) the responding party has

made a diligent search and effort to locate and produce the documents and information requested

by the subpoena and that the written response as to each individual request contained in the

subpoena is true and complete to the best of the responding party’s knowledge and belief; [DSJ

5/24/2021] and it is further

               ORDERED, if any entity or person who receives a subpoena for the production

of documents pursuant to this Order withholds any item on the basis of an asserted privilege, that

entity is directed to provide a privilege log in accordance with Bankruptcy Rule 7026 to the

Togut Firm, One Penn Plaza, Suite 3335, New York, New York 10119, Attn.: Neil Berger, Esq.

(neilberger@teamtogut.com) and Brian F. Shaughnessy, Esq. (bshaughnessy@teamtogut.com),

so as to be received with the information production required by the subpoena, or at such time as

mutually agreed to by the Trustee and the subpoenaed entity or person; and it is further




                                                  3
21-10699-dsj      Doc 27     Filed 05/24/21 Entered 05/24/21 16:43:13              Main Document
                                          Pg 4 of 10



               ORDERED, that any subpoena issued pursuant to this Order shall provide at least

seven business days’ notice to the recipient to provide the recipient an opportunity to object to

the subpoena or to file any motion with the Court; and it is further

               ORDERED, that all disputes concerning any subpoena issued pursuant to this

Order, including objections thereto, that are not resolved by agreement of the parties may be

raised only by letter brief to the Court not exceeding five pages, single spaced, and the other

party shall file a responsive letter brief within three business days thereafter, which shall not

exceed five pages, single spaced; and copies of such letter briefs shall also be sent to the Court’s

Chambers by email to jones.chambers@nysb.uscourts.gov; and it is further

               ORDERED, that the telephonic hearing to consider the continuance of the

Provisional Relief sought in the Motion (the “Preliminary Injunction Hearing”) shall be held

before the Honorable David S. Jones, United States Bankruptcy Judge for the Southern District

of New York, on May 27, 2021 at 2:00 p.m. (Prevailing Eastern Time), or as soon thereafter as

counsel may be heard; [DSJ 5/24/2021] and it is further

               ORDERED, that any party that wishes to attend the Preliminary Injunction

Hearing must comply with General Order M-543 (Morris, C.J.) (as may be amended) of this

Court, a copy of which is attached hereto; and it is further

               ORDERED, Kossoff and Tenantracers are directed to appear before the Court at

the telephonic Preliminary Injunction Hearing and show cause why the Provisional Relief should

not be continued; and it is further

               ORDERED, that within one business day after entry of this Order, the Trustee

shall serve a copy of the Motion and its exhibits and this Order on the Notice Parties by




                                                  4
21-10699-dsj       Doc 27    Filed 05/24/21 Entered 05/24/21 16:43:13              Main Document
                                          Pg 5 of 10



electronic mail to the extent email addresses are available, or by overnight mail or commercial

delivery service, or hand delivery; and it is further

                ORDERED, that objections, if any, to the Motion must be in writing, shall

conform to the Bankruptcy Rules and the Local Rules of this Court, shall set forth the name of

the objector and the legal and factual grounds for the objection, and shall be filed with the

Bankruptcy Court, with a courtesy copy delivered to Judge Jones’s Chambers by email to

jones.chambers@nysb.uscourts.gov and served upon: (i) the Togut Firm, proposed counsel for

the Trustee, One Penn Plaza, New York, New York 10119, Attn: Neil Berger, Esq.

(neilberger@teamtogut.com) and Brian Shaughnessy, Esq. (bshaughnessy@teamtogut.com); (ii)

Kossoff; (iii) the Landlord; (iv) Tenantracers;

(v) all parties that have filed a notice of appearance in this case; and (vi) the United States

Trustee for the Southern District of New York, Attn: Andrew Velez-Rivera, Esq.

(Andy.Velez-Rivera@usdoj.gov) so as to be actually received by no later than 5:00 p.m.

(Prevailing Eastern Time) on May 26, 2021 (the “Objection Deadline”); [DSJ 05/24/2021] and

it is further

                ORDERED, that objections, if any, to the Motion which are not filed and served

on or before the Objection Deadline shall be barred and forever waived; and it is further

                ORDERED, that at the hearing to consider the preliminary injunction, the Court

shall schedule a hearing for the entry of a permanent injunction consistent with the Provisional

Relief; and it is further

                ORDERED, that pursuant to Bankruptcy Rule 7065, the security provisions of

Civil Rule 65(c) are waived pending further order of the Court; and it is further




                                                  5
21-10699-dsj      Doc 27     Filed 05/24/21 Entered 05/24/21 16:43:13              Main Document
                                          Pg 6 of 10



               ORDERED, that entry of this Order is without prejudice to the rights of the

Trustee or any other party to apply for any other or further relief, including but not limited to

further relief under Bankruptcy Rule 2004; and it is further

               ORDERED, that the Court retains exclusive jurisdiction to hear and determine

any and all matters arising from the interpretation and/or implementation of this Order.



Dated: New York, New York
       May 24, 2021
                                                s/ David S. Jones
                                              HONORABLE DAVID S. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  6
21-10699-dsj       Doc 27       Filed 05/24/21 Entered 05/24/21 16:43:13            Main Document
                                             Pg 7 of 10




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                        :
                                                              :
CORONAVIRUS/COVID-19 PANDEMIC,                                :
COURT OPERATIONS UNDER THE EXIGENT :                              General Order M-543
CIRCUMSTANCES CREATED BY COVID-19 :
                                                              :
--------------------------------------------------------------X

       In order to protect public health, and in recognition of the national emergency that was
declared by the President of the United States on March 13, 2020, the United States Bankruptcy
Court for the Southern District of New York (“Bankruptcy Court”) hereby issues the following
order:

        IT IS HEREBY ORDERED, effective immediately and until further notice, that:

    1. Hearings and Conferences. All hearings and conferences scheduled to be held in
       courthouses comprising the Manhattan Division, White Plains Division, and
       Poughkeepsie Division of the Bankruptcy Court will be conducted telephonically
       pending further Order of the Bankruptcy Judge assigned to the matter (“Bankruptcy
       Judge”). Any party wishing to appear in person at a hearing or conference shall file or
       submit an appropriate motion or request, which will be considered by the Bankruptcy
       Judge. Any party may request an adjournment of a hearing or conference by filing or
       submitting an appropriate motion or request setting forth the basis for the adjournment in
       conformity with the Bankruptcy Judge’s procedures for requesting adjournments. All
       attorneys, witnesses and parties wishing to appear at, or attend, a telephonic hearing or
       conference must refer to the Bankruptcy Judge’s guidelines for telephonic appearances
       and make arrangements with Court Solutions LLC. Pro se parties, Chapter 7 Trustees
       and Ch 13 Trustee may participate telephonically in hearings free of charge using Court
       Solutions. The instructions for registering with Court Solutions are attached hereto.

    2. Evidentiary Hearings and Trials. Parties should contact the Bankruptcy Judge’s
       courtroom deputy or law clerk assigned to the case to inquire about whether an upcoming
       evidentiary hearing or trial will proceed as scheduled and be prepared to discuss
       procedures and technology for conducting the evidentiary hearing remotely.

    3. Official Record. In order to assist the Bankruptcy Court in creating and maintaining the
       official record of proceedings before it, and to facilitate the availability of official
       transcripts of the proceedings, Bankruptcy Court personnel are permitted to utilize tools
       made available through Court Solutions to record telephonic hearings, conferences and
       trials. Such recordings shall be the official record. Transcripts can be ordered and
       corrected in the same way as before the issuance of this Order.
21-10699-dsj    Doc 27     Filed 05/24/21 Entered 05/24/21 16:43:13               Main Document
                                        Pg 8 of 10




   4. Clerk’s Office and Pro Se Filings. Until further notice, the three Divisions of the
      Bankruptcy Court will remain open for all other business. Clerk’s Office personnel are
      available by telephone, mail will be received, and the intake desks will remain open to
      receive pro se filings. Pro se filers can also continue to utilize the drop boxes located in
      the lobbies of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,
      New York, NY 10007 or the Honorable Charles L. Brieant Jr. Federal Building and
      Courthouse, 300 Quarropas Street, White Plains, NY 10601 for delivery of documents
      after 5:00 pm. Any documents submitted for filing in a drop box must be time-stamped,
      sealed in an envelope addressed to the Clerk of Court of the Bankruptcy Court, and must
      include the filer’s contact information.


Dated: March 20, 2020
       New York, New York



                                             /s/ Cecelia G. Morris
                                             Cecelia G. Morris
                                             United States Bankruptcy Chief Judge
21-10699-dsj      Doc 27      Filed 05/24/21 Entered 05/24/21 16:43:13                 Main Document
                                           Pg 9 of 10




Instructions to register for CourtSolutions.

1. Create a CourtSolutions account online.
Logon to https://www.court-solutions.com/ to “Signup” for an account and to register a
telephonic appointment for an upcoming hearing. Registration for a hearing must occur no
later than 12:00 noon on the business day prior to the hearing date.

2. Register for a hearing with CourtSolutions.
After creating and signing into their CourtSolutions account at
https://www.court-solutions.com/, a party must register for a hearing.
a. Enter the last name of the Judge to appear before and then select the appropriate name
from the list.
b. Enter the time and date of the hearing.
c. Select participation status: Live or Listen Only.
d. Enter the case name, case number, and, if applicable, the name of client.
e. There is a box to click to agree to terms/conditions, and then press “Register”.
f. CourtSolutions will send an email confirmation of the participation request.
g. The court staff will first confirm that a granted motion to appear telephonically is on the
docket. If there exists a granted motion, the court staff will approve the reservation.
h. CourtSolutions will then send another email confirmation.
Note that the reservation received for a registered hearing may NOT be transferred to another
person. If someone dials in with someone else’s registration information, the caller
information presented to the court will not match the correct person.

3. Charges.
For lawyers and participants, registration and reservations are free.
Once a party dials into a call, the cost is a flat fee of $70, per reservation, per judge, per day. If
the hearing is adjourned for a break and the party rejoins the call later that day, there is no
additional charge to rejoin the call. If the hearing is continued to another day, lawyers and
participants will need to re-register and the flat fee will apply again when dialing in.
If a party does not timely join a call, no fee is charged. The Judge will have the party listed as
having made a reservation, but the party is not charged. However, the hearing may proceed in
their absence, and they may face sanctions from the Court.
Additionally, a party may notice that there is a charge on their card after making a reservation.
When making a reservation, CourtSolutions places an authorization hold on the card. If the
party does not join the call, the pending hold will be removed automatically several days later,
and there will be no charge.
Any issues with billing shall be directed to the vendor. The Court is not responsible for the
billing or collection of the fees incurred with CourtSolutions.

4. Order of Proceeding.
CourtSolutions does not place a call to counsel on the day of the hearing. It is counsel's
responsibility to dial into the call not later than 10 minutes prior to the scheduled hearing.
Logging into the CourtSolutions website for the hearing is not required but is helpful to
unmute your line if the Court mutes it or to raise your hand to be recognized during the
hearing.
21-10699-dsj     Doc 27     Filed 05/24/21 Entered 05/24/21 16:43:13                Main Document
                                         Pg 10 of 10




Upon connecting to the call and at the time of the hearing, a party may hear the activity in the
courtroom. Unless a joining party mutes their line, he/she joins the call as an active participant
and can be heard. Failure to act appropriately on the line may result with the party being
disconnected by Court. When the judge is ready to hear the case, appearances will be called.
Each time a telephonic party speaks, he/she should identify them self for the record. The
court's teleconferencing system allows more than one speaker to be heard, so the judge can
interrupt a speaker to ask a question or redirect the discussion. When the judge informs the
participants that the hearing is completed, the telephonic participant may disconnect, and the
next case will be called.

5. Failure to appear.
If a party does not timely call and connect to the scheduled hearing, the hearing may proceed
in their absence, and they may face sanctions from the Court for their failure to appear.

6. Other/Miscellaneous.
Telephonic appearances by multiple participants are only possible when there is compliance
with every procedural requirement. Sanctions may be imposed when there is any deviation
from the required procedures or the Court determines that a person's conduct makes telephonic
appearances inappropriate. Sanctions may include denying the matter for failure to prosecute,
continuing the hearing, proceeding in the absence of a party who fails to appear, or a monetary
sanction.
